Citation Nr: 1109108	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for partial ankylosis of the right knee with degenerative changes, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify you if further action is required on your part.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased disability rating for partial ankylosis of the right knee with degenerative changes, currently evaluated as 30 percent disabling.  

In his June 2009 substantive appeal, the Veteran reported that his right knee condition had worsened, with decreased range of motion and increased pain.  

In addition, the Board notes that the Veteran's most recent VA examination of the right knee took place in December 2008.  At that time his extension was listed as being "-10 degrees."  However, per 38 C.F.R. § 4.71a, Plate II, full extension is 0 degrees.  As reported "-10" degrees suggests hyperextension.  However, the other evidence of record reflects an inability to fully extend the knee beyond 10 degrees since 1967.  Thus, clarification is needed.  

Accordingly, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his claim for an increased rating and to obtain range of motion studies reported in accordance with 38 C.F.R. § 4.71a, Plate II.

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his right knee disability since December 2008.  After securing any necessary release, the RO/AMC should obtain these records.

2. Schedule the Veteran for a VA joint examination to determine the current severity of his service-connected right knee disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

The examiner should describe all symptomatology related to the Veteran's right knee disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right knee (expressed in terms of full extension being zero degrees and any limitation of full extension being expressed in degrees lost (e.g. 10 degrees not 
"-10" degrees).  The examiner should specify at what degree in motion pain begins and whether there is recurrent subluxation or lateral instability.  The examiner should also describe any functional loss pertaining to the knee due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


